                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION


WHITNEY BARTHOLOMEW                                                        PLAINTIFF


       v.                            CIVIL NO. 17-5231


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                             DEFENDANT


                               MEMORANDUM OPINION

       Plaintiff, Whitney Bartholomew, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claims for a period of disability and disability

insurance benefits (DIB) and supplemental security income (SSI) benefits under the provisions

of Titles II and XVI of the Social Security Act (Act). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current applications for DIB and SSI on April 1, 2015,

and September 3, 2015, respectively, alleging an inability to work since June 1, 2014, due to

agoraphobia, depression, anxiety and panic attacks. (Tr. 74, 156). An administrative hearing

was held on March 22, 2016, at which Plaintiff appeared with counsel and testified. (Tr. 25-

72).

       By written decision dated September 27, 2016, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe. (Tr.

16). Specifically, the ALJ found Plaintiff had the following severe impairments: major

                                              1
depressive disorder, anxiety and a panic disorder with agoraphobia. However, after reviewing

all of the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or

equal the level of severity of any impairment listed in the Listing of Impairments found in

Appendix I, Subpart P, Regulation No. 4. (Tr. 16). The ALJ found Plaintiff retained the

residual functional capacity (RFC) to:

       perform a full range of work at all exertional levels but with the following non-
       exertional limitations: she is able to perform work with incidental interpersonal
       contact with coworkers and supervisors and no contact with the public, where
       the complexity of tasks is learned and performed by rote, with few variables
       and little use of judgement, and where the supervision required is simple, direct
       and concrete.

(Tr. 17). With the help of a vocational expert, the ALJ determined Plaintiff could perform her

past relevant work as a sealing machine operator as generally and actually performed. (Tr.

19).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on September 11, 2017. (Tr. 1-5). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 12).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 19, 20).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

                                               2
Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 26th day of November 2018.




                                                   /s/ Erin L. Wiedemann
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
